Case 2:20-cv-10235-RGK-MRW Document 18 Filed 03/26/21 Page 1 of 3 Page ID #:74




  1   J. BENNETT FRIEDMAN, ESQ., SBN 147056
           jfriedman@flg-law.com
  2   MICHAEL SOBKOWIAK, ESQ., SBN 242718
           msobkowiak@flg-law.com
                                                                    JS-6
  3
      FRIEDMAN LAW GROUP, P.C.
  4   1901 Avenue of the Stars, Suite 1000
      Los Angeles, California 90067
  5   Telephone: (310) 552-8210
  6   Attorneys for Plaintiff
  7   Galerie Michael, a California corporation
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10                                WESTERN DIVISION
 11
      GALERIE MICHAEL, a California    )          Case No.
 12 corporation,                       )
                                       )          2:20−cv−10235 RGK (MRWx)
 13           Plaintiff,               )
                                       )          [PROPOSED] ORDER GRANTING
 14   vs.                              )          AMENDED STIPULATION FOR
                                       )          ENTRY OF PERMANENT
 15   ELISABETTA SETZU, an individual, )          INJUNCTION
                                       )
 16            Defendant.              )
                                       )
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                       1
                        STIPULATED PERMANENT INJUNCTION
Case 2:20-cv-10235-RGK-MRW Document 18 Filed 03/26/21 Page 2 of 3 Page ID #:75




  1                   STIPULATED PERMANENT INJUNCTION
  2        On November 6, 2020, plaintiff Galerie Michael (“Galerie Michael” or
  3 “Plaintiff”) commenced this action against defendant Elisabetta Setzu (“Setzu” or

  4 “Defendant”) by filing a Complaint for: (1) Violation of the Defend Trade Secrets

  5 Act, 18 U.S.C. § 1836, et seq.; (2) Misappropriation of Trade Secrets Under Cal. Civ.

  6 Code § 3426.1, et seq.; (3) Unfair Competition in violation of Cal. Business &

  7 Professions Code § 17200 and common law; (4) Common Law Misappropriation and

  8 Unfair Competition; (5) Violation of the Computer Fraud and Abuse Act, 18 U.S.C.

  9 § 1030; (6) Violation of the California Comprehensive Computer Data Access and

 10 Fraud Act, Cal. Penal Code § 502; and (7) Intentional Interference with Prospective

 11 Economic Advantage (the “Complaint”) [Dkt. No. 1].

 12        The Complaint requests the Court grant a permanent injunction against
 13 Defendant, enjoining her from using Galerie Michael’s confidential and trade secret

 14 documents and information, and from the use of, or efforts to monetize, a collection

 15 of essays (the “Rembrandt Catalog”); directing Defendant to return all of Galerie

 16 Michael’s property and to remove Galerie Michael’s trade secrets from any location

 17 they may be maintained by Defendant; and prohibiting Defendant from benefiting

 18 from the alleged misappropriation by contacting Galerie Michael’s clients. See

 19 Complaint at p. 16:18-25.

 20        The Court having reviewed and considered the Amended Stipulation for Entry
 21 of Permanent Injunction (“Stipulation”) filed in this action on March 12, 2021 [Dkt.

 22 No. 17], pursuant to which Setzu has consented to entry of a permanent injunction in

 23 favor of Galerie Michael, and finding good cause therefore,

 24        IT IS HEREBY ORDERED:
 25        In accordance with the agreement between Galerie Michael and Setzu, the
 26 Stipulation is approved and the Court enters a Permanent Injunction as follows:

 27              Defendant and her attorneys are permanently and
 28              forever     enjoinedfrom  using, incorporating,
                                         2
                        STIPULATED PERMANENT INJUNCTION
Case 2:20-cv-10235-RGK-MRW Document 18 Filed 03/26/21 Page 3 of 3 Page ID #:76




  1               appropriating,     taking,    transferring,     disclosing,
  2               distributing, or committing any other act suggesting
  3               ownership of the Rembrandt Catalog and Galerie
  4               Michael’s confidential information. Galerie Michael’s
  5               confidential information includes, without limitation,
  6               Galerie Michael’s client data (including client contacts),
  7               contracts (final or drafts), term sheets (final or drafts),
  8               account information, records of communications with
  9               clients and potential clients, sales activities, internal
 10               reporting, business plans, marketing strategy, training
 11               activities and strategies, pricing information, contact
 12               information contained in client emails or other
 13               communications, notes of communications, financial
 14               information, product offerings, and any and all
 15               information stored in Galerie Michael’s corporate
 16               computer system.
 17       Notwithstanding the dismissal of this action, the Court shall retain
 18 jurisdiction and authority to enforce the terms of this Permanent

 19 Injunction.

 20

 21       IT IS SO ORDERED.
 22 Dated: March 26, 2021

 23
                                                 R. Gary Klausner
 24                                              United States District Judge
 25

 26

 27

 28
                                       3
                        STIPULATED PERMANENT INJUNCTION
